NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: PETER EMANUEL KVASSAY,                   No.    16-60082

             Debtor,                            BAP No. 15-1420
______________________________

PETER EMANUEL KVASSAY,                          MEMORANDUM*

                Appellant,

 v.

ROBERT KVASSAY, Trustee of the
Kvassay Family Trust Dated February 26,
1993; et al.,

                Appellees.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
            Kirscher, Kurtz, and Taylor, Bankruptcy Judges, Presiding

                             Submitted February 8, 2018**
                                Pasadena, California

Before: REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 7 debtor Peter Kvassay (“Peter”) appeals from the Bankruptcy

Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s denial of his

motion for an order to show cause why his brother, Robert Kvassay (“Robert”),

trustee of the Kvassay Family Trust, should not be held in contempt for allegedly

violating a discharge injunction under 11 U.S.C. § 524. We review de novo

decisions of the BAP, and for an abuse of discretion a bankruptcy court’s decision

whether to award sanctions. DeVille v. Cardinale (In re DeVille), 361 F.3d 539,

547 (9th Cir. 2004). As the parties are familiar with the facts, we do not recount

them here. We affirm.

      We agree with the BAP that the bankruptcy court did not abuse its discretion

by denying Peter’s contempt motion. Robert could not have violated the discharge

injunction under 11 U.S.C. § 524 because the injunction was not applicable to the

debts at issue, as Robert had filed a timely dischargeability action under 11 U.S.C.

§ 523(a)(4) and (6). See Boeing N. Am., Inc. v. Ybarra (In re Ybarra), 424 F.3d
1018, 1027 n.11 (9th Cir. 2005) (affirming “the BAP’s determination that [the

creditor] did not violate the discharge injunction” because “these debts would not

have been subject to the injunction” since the creditor “was attempting to collect

debts that the bankruptcy court held were not discharged”); see also Ackerman v.

Eber (In re Eber), 687 F.3d 1123, 1128 (9th Cir. 2012) (stating that “§ 524 does




                                         2
not enjoin creditors who have successfully invoked § 523, which provides a list of

exceptions to discharge, from taking action”).

      We also agree with the BAP that any error by the bankruptcy court in

summarily denying Peter’s contempt motion without articulating any findings was

harmless because at a hearing in the related dischargeability action the court

provided a clear basis for its ruling. See Jess v. Carey (In re Jess), 169 F.3d 1204,

1208-09 (9th Cir. 1999) (rejecting debtor’s argument that the bankruptcy court’s

“sparse” findings required a remand because no additional findings were necessary

“to understand the issues completely and to render judgment”); see also Veal v.

Am. Home Mortg. Servicing, Inc. (In re Veal), 450 B.R. 897, 919-20 (9th Cir. BAP

2011) (“Even when a bankruptcy court does not make formal findings . . . the

[appellate court] may conduct appellate review ‘if a complete understanding of the

issues may be obtained from the record as a whole or if there can be no genuine

dispute about omitted findings.’” (citation omitted)).

      Contrary to Peter’s argument, the bankruptcy court was not required to issue

an order to show cause under Local Rule 9020-1 because the court explicitly told

Robert that he did not need to file an opposition and Robert was not required to

respond under Federal Rule of Bankruptcy Procedure 9014(a). See Fed. R.

Bankr. P. 9014(a) (“No response is required [to a contested matter motion] under

this rule unless the court directs otherwise.”). Finally, contrary to Peter’s


                                           3
contention, an evidentiary hearing was unnecessary because the bankruptcy court

denied his contempt motion on a legal, not a factual, basis.

      AFFIRMED.




                                          4